                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


      DEANDRA PITTMAN                                                        CIVIL ACTION

      VERSUS                                                                 No.: 17-9104

      SWAN RIVER, LLC                                                        SECTION: “J” (3)




                                           ORDER & REASONS

           Before the Court is a Motion for Summary Judgment (Rec. Doc. 31) filed by
Defendant, Swan River LLC (“Swan River”), an opposition thereto (Rec. Doc. 33) filed
by Plaintiff, Deandra Pittman (“Plaintiff”), and a reply (Rec. Doc. 38) by Swan River.
Having considered the motions and legal memoranda, the record, and the applicable
law, the Court finds that Swan River’s motion for summary judgment should be
GRANTED.
                          FACTS AND PROCEDURAL BACKGROUND

           The instant litigation arises out of Plaintiff’s lease dispute with Swan River.
Swan River operates facilities in New Orleans in which it leases space to small
business owners. 1 Plaintiff was a lessee at one of Swan River’s facilities, located at
2940 Canal Street (“the Facility”). Plaintiff entered into a year-long lease with Swan
River on February 22, 2012. The lease contained no automatic renewal provisions.
(Rec. Doc. 33-2). Upon the expiration of that lease, Plaintiff continued to operate her
business out of the Facility with the permission of Swan River. Thus, on February 23,
2013 Plaintiff’s lease became a reconducted lease and operated as such for the next
29 months. See La. Civ. Code. Art. 2721.
           On July 22, 2015, Alexandra Porteous (“Porteous”), a member and manager of
Swan River, alerted Plaintiff via email that Swan River was going to be executing


1
    Many of the small business owners specialize in relaxation or medicinal techniques such as yoga and massage.
new leases beginning on September 1, 2015 and invited her to enter into one. (Rec.
Doc. 31-5). Accompanying Swan River’s offer to lease was a requirement that Plaintiff
sign a “key agreement” 2 and promise not to have any employees. Porteous told
Plaintiff these restrictions were due to security concerns and were being required of
all potential lessees. (Rec. Doc. 31-5). After several emails back and forth, it became
clear Plaintiff believed Swan River was only imposing these new restrictions because
Plaintiff had hired an African-American employee named Mark Percy (“Percy”).
Plaintiff alleged there was never an issue with her hiring employees and giving out
keys before she hired Percy. Id.
        Porteous assured Plaintiff this was not the case, and that all lessees were
required to sign a new lease and to abide by the restrictions. On July 31, 2015,
Plaintiff wrote, “I will not be renewing a lease under your newfound conditions. Rent
will be paid before the 3rd of the month as usual and I will evacuate the premises
under duress by September 1, 2015.” (Rec. Doc. 31-5).
        On August 30th, 2016, Plaintiff filed the instant action in New Orleans First
City Court. As service was not accomplished until August 30th, 2017, Swan River
timely removed the case to this Court on September 15th, 2017. Plaintiff’s original
state court petition alleged general violations of federal and state anti-discrimination
law, as well as a state law claim for constructive eviction. On August 13, 2018, the
Court ordered Plaintiff to amend her complaint to state with more precision the
federal laws she states a claim under. (Rec. Doc. 15). 3 Plaintiff’s Amended Complaint,
filed on August 28, 2018, asked for relief under the Fourteenth Amendment, Title
VII, and 42 U.S.C. § 1981. (Rec. Doc. 17).
        On April 9, 2019, the Court issued an Order and Reasons (Rec. Doc. 24)
granting Swan River’s Motion to Dismiss Plaintiff’s Amended Complaint (Rec. Doc.
18). The Court dismissed Plaintiff’s Title VII and Fourteenth Amendment claims in
their entirety, but gave Plaintiff leave to file a Second Amended Complaint


2
  A “key agreement” is essentially a promise by the lessee not to make extra copies of the key and give it to
unauthorized persons. (Rec. Doc. 31-6).
3
  The basis for this Court’s jurisdiction is federal question. (Rec. Doc. 1-2).


                                                     2
supporting her claim for relief under 42 U.S.C. § 1981. Plaintiff filed her Second
Amended Complaint on April 18, 2019, and it is that Second Amended Complaint
that is the subject of Swan River’s present Motion for Summary Judgment.
      Swan River argues it is entitled to summary judgment on Plaintiff’s Section
1981 claims for two reasons. First, it argues Plaintiff’s Section 1981 claims are barred
by the relevant statute of limitations. In the alternative, Swan River maintains that
the evidence in the record does not support Plaintiff’s intentional discrimination
claims under Section 1981.
                                LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as
to any material fact and that the movant is entitled to judgment as a matter of law.”
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a
dispute as to any material fact exists, a court considers “all of the evidence in the
record but refrains from making credibility determinations or weighing the evidence.”
Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th
Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but
a party cannot defeat summary judgment with conclusory allegations or
unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be
satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”
Delta, 530 F.3d at 399.
      If the dispositive issue is one on which the moving party will bear the burden
of proof at trial, the moving party “must come forward with evidence which would
‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l
Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving
party can then defeat the motion by either countering with sufficient evidence of its
own, or “showing that the moving party’s evidence is so sheer that it may not




                                           3
persuade the reasonable fact-finder to return a verdict in favor of the moving party.”
Id. at 1265.
       If the dispositive issue is one on which the nonmoving party will bear the
burden of proof at trial, the moving party may satisfy its burden by merely pointing
out that the evidence in the record is insufficient with respect to an essential element
of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden then shifts
to the nonmoving party, who must, by submitting or referring to evidence, set out
specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may
not rest upon the pleadings but must identify specific facts that establish a genuine
issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.
                                      DISCUSSION

       I.      WHETHER PLAINTIFF’S 1981 CLAIMS ARE BARRED BY THE STATUTE OF
               LIMITATIONS
       The rule for statute of limitations in Section 1981 is relatively straight forward
in theory, but slightly more difficult in application. If the plaintiff is suing for conduct
that occurs after contract formation, such as harassment or termination, then the
plaintiff is entitled to the general federal statute of limitations period of four years.
Johnson v. Crown Enterprises, Inc., 398 F.3d 339, 341 (5th. Cir. 2005). If, however,
the gravamen of the plaintiff’s claim is defendant’s failure to enter into a new contract
with her, then the relevant state personal injury statute of limitations will apply. Id.
Here, “that would be Louisiana’s one-year prescriptive period for tort actions.” Id.
(citing Taylor v. Bunge Corp., 775 F.2d 617, 618 (5th. Cir. 1985)).
       Characterizing a plaintiff’s claim as termination of an old contract or failure to
enter into a new one can be a rather knotty determination in cases where the plaintiff
and defendant engage in multiple, repetitive contracts. Thus, in the present action
Plaintiff argues that the four-year statute of limitations applies because Plaintiff and
Swan River had an existing lease when the events giving rise to her claim took place.
Conversely, Swan River urges the Court to apply the one-year prescriptive period
because the gravamen of Plaintiff’s complaint is the restrictive terms of the new lease.



                                              4
       In Louisiana, “legal reconduction takes place when a fixed-term lease expires
and the lessee without opposition continues to occupy the premises for more than a
week. The reconducted lease is actually a continuation of the lease under the same
terms and conditions except that the duration in the old lease is voided.” Governor
Claiborne Apartments, Inc. v. Attaldo, 235 So. 2d. 574, 576 (La. 5/4/70); see also La.
Civ. Code. Art. 2721. Once a lease has been reconducted, it is considered a lease with
an indeterminate term. La. Civ. Code. Art. 2727. Yet, reconducted leases are often
referred to as month-to-month, because either party has the power to terminate the
lease with notice of at least ten days before the end of the month. Attaldo, 235 So.2d.
576.
       It seems to the Court that under Louisiana lease law, Plaintiff’s claim involves
both a termination of her reconducted lease and a failure to enter a new lease on fair
terms. In the instant case, however, the Court need not decide whether the one-year
or four-year statute of limitations applies, because the Court finds for Swan River on
alternate grounds.
       II.      THE EVIDENCE   IN THE   RECORD   IS   INSUFFICIENT WITH RESPECT     TO

                ESSENTIAL ELEMENTS OF PLAINTIFFS’ CLAIM
       “To establish a § 1981 Claim for contractual discrimination, Plaintiffs must
allege that (1) they are members of a racial minority; (2) Defendants intended to
discriminate on the basis of race; and (3) the discrimination concerned one or more of
the activities enumerated in the statute.” Body by Cook, Incorporated v. State Farm
Mutual Automobile Insurance, 869 F.3d 381, (5th. Cir. 2017). An analysis of a Section
1981 discrimination claim is identical to an analysis of a Title VII discrimination
claim. Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987, 992 (5th Cir. 2005). Swan
River does not dispute that Plaintiff, via her employee Percy, is a member of a racial
minority, nor that the alleged claim concerns an activity protected by Section 1981—
here the termination of Plaintiff’s reconducted lease and the offer of a new lease with
restrictions.
       Rather, as is often the case in discrimination claims, the crux of Swan River’s
motion for summary judgment is that Plaintiff has failed to provide evidence of


                                           5
intentional discrimination on the basis of race. A prima facie case for intentional
discrimination usually requires the plaintiff to show that they were qualified to
receive or enforce the contract, they either did not receive the contract or the contract
was terminated, and “similarly situated individuals outside of [plaintiff’s] protected
class were treated more favorably.” Hall v. Continental Airlines, Inc., 252 F. Appx.
650 (5th. Cir. 2007). Only after Plaintiff establishes her prima facie case for
intentional discrimination does the burden shift to Swan River to articulate a non-
discriminatory reason for the more restrictive new lease. Bodenheimer v. PPG Indus.,
Inc., 5 F.3d 955, 957 (5th Cir.1993).
      Here, Plaintiff has failed to prove her prima facie case for race discrimination.
The only evidence in the record supporting Plaintiff’s claim is her affidavit and a copy
of her original one-year lease with Swan River. (Rec. Doc. 33-2). This evidence
supports a finding that Plaintiff was qualified to lease space from Swan River, and
that Swan River’s new restrictions adversely impacted her. Nonetheless, Plaintiff’s
case fails because she has “presented no evidence that similarly situated individuals
outside of her protected class were treated more favorably.” Hall, 252 F. Appx. 654;
see also Body by Cook, Incorporated, 869 F.3d 388 (dismissing plaintiff’s claims when
plaintiff failed to identify “specific instances when [plaintiff] was refused a contract
but a similarly situated non-minority owned body shop was given a contract.”); Crosby
v. Kilgore, 9 F.3d 104 (5th Cir. 1993) (holding that “although [plaintiffs] were treated
poorly by [defendants] their treatment was not demonstrably different from that
received by the white contractors….On these facts, there is no demonstrated
discrimination and no basis for a section 1981 claim.”).
      As Plaintiff bears the burden of proof at trial, Swan River need only point out
that the evidence in the record is insufficient to support Plaintiff’s claim of intentional
discrimination. See Celotex, 477 U.S. at 325. Nevertheless, despite it being
unnecessary, the evidence proffered by Swan River in fact shows that Swan River
was making all their lessees sign new leases with the same restrictions Plaintiff




                                            6
complains of. (Rec. Doc. 31-3 and 31-5). 4 Thus, there can be no doubt that the record
supports a grant of Swan River’s motion for summary judgment.
        III.     PLAINTIFFS’ REMAINING STATE LAW CLAIMS
        Plaintiff arguably has no remaining state law claims. 5 Under the law of this
Circuit, an amended complaint supersedes all previous complaints and renders them
of no legal effect “unless the amended complaint specifically refers to and adopts or
incorporates by reference the earlier pleading.” King v. Dogan, 31 F.3d 344 (5th. Cir.
1994). Plaintiff failed to reference her First Amended Complaint in the Second
Amended Complaint. (Rec. Doc. 27). Plaintiff further failed to state any state law
cause of action in the Second Amended Complaint. Id. Nevertheless, the Court is
aware that Plaintiff’s original complaint and First Amended Complaint stated causes
of action under Louisiana law for “constructive eviction” and being “discriminatory,”
and the facts alleged by Plaintiff may in fact support claims under state law despite
Plaintiff’s failure to include the specific claims in her Second Amended complaint.
(Rec. Doc. 1-1).
        To the extent Plaintiff retains any state law claims, the Court finds it
appropriate to remand those claims to state court. 28 U.S.C. § 1367; see also
Brookshire Bros. Holding, Inc. v. Dayco Products, Inc., 554 F.3d 595, 602 (5th. Cir,
2009). “The general rule is that a court should decline to exercise jurisdiction over
remaining state-law claims when all federal-law claims are eliminated before trial.”
Brookshire Bros. Holding, Inc., 554 F.3d 602. Although district courts occasionally
retain jurisdiction of state law claims after the dismissal of all federal claims, those
are cases where the district court has engaged in voluminous discovery and motion
practice and has substantially engaged with the merits of the state law claims. Id. at
598 (holding the district court should retain jurisdiction because the litigation had
generated more than 1,300 docket entries, the district court had decided forty-one
dispositive motions and twenty-one discovery motions, and the trial date had been

4
  Respectively, these documents are the affidavit of Porteous and a copy of the email exchange between Porteous and
Plaintiff.
5
  Indeed, Defendant only proffers substantive arguments on Plaintiff’s Section 1981 claims because “[the second
amended complaint] does not allege any state action.” (Rec. Doc. 31).


                                                        7
continued four times); see also Doddy v. Oxy USA, Inc., 101 F.3d 448, 456 (5th. Cir.
1996) (upholding a district court’s retainment of jurisdiction in a case where over 300
pleadings had been filed and multiple summary judgments on state law claims were
pending); Newport Ltd. v. Sears, Roebuck and Co., 941 F.2d 302, 308 (5th Cir.1991)
(upholding a district court’s retainment of jurisdiction when the federal litigation had
produced twenty-three volumes and thousands of pages of record and resulted in a
pre-trial order exceeding two-hundred pages).
      Here, the entire litigation has only produced thirty-nine docket entries. The
Court has not decided a single discovery or pre-trial motion. After this Order and
Reasons, the Court will have only decided two dispositive motions, both of which
exclusively addressed issues of federal law. In fact, neither party has substantively
briefed an issue of state law throughout the entire course of the litigation. Thus, the
Court finds that in light of the dismissal of Plaintiff’s federal claims, the case should
be remanded to state court to determine the extent and validity of Plaintiff’s
remaining state law claims.
                                   CONCLUSION

       Accordingly,
      IT IS HEREBY ORDERED that Swan River’s Motion for Summary
Judgment (Rec. Doc. 31) is hereby GRANTED.
      IT IS FURTHER ORDERED that to the extent Plaintiff has any remaining
state law claims, those claims are hereby REMANDED to First City Court of New
Orleans.
      New Orleans, Louisiana this 5th day of November, 2019.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE



                                           8
